                     EXHIBIT 1




Case 3:20-cv-00209-SLG Document 38-1 Filed 08/20/21 Page 1 of 2
                              Alaska Wildlife Alliance v. Haaland, No. 3:20cv209-SLG (D. Alaska).- Supplemental Administrative Record
Production Begin   Production End     Category                        Document     Log_Date       Log_From                 Log_To   Document Description                Native
                                                                      Type (Coded)                                                                                      Link


2020_NPS0333645 2020_NPS0333669       Final/Public Documents - 2020   Document;    7/30/2018      State of Alaska,       NPS        State harvest and baiting data by
                                      Rule;Documents & Emails;                                    Department of Fish and            UCU for bears and wolves 2012-
                                                                                                  Game                              2016. File name: 7-30-2018
                                                                                                                                    Harvest of Bear and Wolf by UCU
                                                                                                                                    to NPS 2012-2016(1).pdf

2020_NPS0333670 2020_NPS0333688       Final/Public Documents - 2020   Document;    7/30/2018      State of Alaska,       NPS        State harvest and baiting data by
                                      Rule;Documents & Emails;                                    Department of Fish and            UCU for bears and wolves 2012-
                                                                                                  Game                              2016. File name: 7-30-2018
                                                                                                                                    Harvest of Bear and Wolf by UCU
                                                                                                                                    to NPS 2012-2016.pdf
2020_NPS0333689 2020_NPS0333689       Final/Public Documents - 2020   Document;    7/30/2018      State of Alaska,       NPS        State wolf harvest data by
                                      Rule;Documents & Emails;                                    Department of Fish and            month/year and UCU. File
                                                                                                  Game                              name: 7-30-2018 Harvest of
                                                                                                                                    Wolves per month by UCU for
                                                                                                                                    NPS.pdf
2020_NPS0333690 2020_NPS0333690       Final/Public Documents - 2020   Document;    7/31/2018      State of Alaska,       NPS        State wolf harvest data by
                                      Rule;Documents & Emails;                                    Department of Fish and            month/year and UCU. File
                                                                                                  Game                              name: 7-30-2018 Wolf Harvest
                                                                                                                                    August for NPS 2012-2016(1).pdf

2020_NPS0333691 2020_NPS0333691       Final/Public Documents - 2020   Document;    7/31/2018      State of Alaska,       NPS        State wolf harvest data by
                                      Rule;Documents & Emails;                                    Department of Fish and            month/year and UCU. File
                                                                                                  Game                              name: 7-30-2018 Wolf Harvest
                                                                                                                                    August for NPS 2012-2016.pdf
2020_NPS0333692 2020_NPS0333695       Final/Public Documents - 2020   Document;    7/23/2018      State of Alaska,       NPS        Data from State of
                                      Rule;Documents & Emails;                                    Department of Fish and            Alaska_UCU_Preserve_Union (7-
                                                                                                  Game                              23-2018).pdf
2020_NPS0333696 2020_NPS0333835       Final/Public Documents - 2020   Document;    5/24/2018      State of Alaska,       NPS        State harvest data on multiple
                                      Rule;Documents & Emails;                                    Department of Fish and            species by GMU 2012-2016. File
                                                                                                  Game                              name: LOG WC18004 Copy req
                                                                                                                                    20180518 (1).pdf
2020_NPS0333836 2020_NPS0333884       Final/Public Documents - 2020   Document;    5/24/2018      State of Alaska,       NPS        State harvest data for black
                                      Rule;Documents & Emails;                                    Department of Fish and            bears by GMU 2012-2016. File
                                                                                                  Game                              name: LOG WC18004 Copy
                                                                                                                                    request 20180518 (3).pdf
2020_NPS0333885 2020_NPS0333885       Final/Public Documents - 2020   Document;    7/25/2018      State of Alaska,         NPS      Preserve_UCUs.shp
                                      Rule;Documents & Emails;                                    Department of Fish and
                                                                                                  Game
2020_NPS0333886 2020_NPS0333886       Final/Public Documents - 2020   Document;    7/25/2018      State of Alaska,         NPS      Preserve_UCUs.shp.xml
                                      Rule;Documents & Emails;                                    Department of Fish and
                                                                                                  Game
2020_NPS0333887 2020_NPS0333887       Final/Public Documents - 2020   Document;    7/25/2018      State of Alaska,         NPS      Preserve_UCUs.shx
                                      Rule;Documents & Emails;                                    Department of Fish and
                                                                                                  Game
2020_NPS0333888 2020_NPS0333888       Final/Public Documents - 2020   Document;    7/25/2018      State of Alaska,         NPS      Preserve_UCUs.cpg
                                      Rule;Documents & Emails;                                    Department of Fish and
                                                                                                  Game
2020_NPS0333889 2020_NPS0333889       Final/Public Documents - 2020   Document;    7/25/2018      State of Alaska,         NPS      Preserve_UCUs.dbf
                                      Rule;Documents & Emails;                                    Department of Fish and
                                                                                                  Game
2020_NPS0333890 2020_NPS0333890       Final/Public Documents - 2020   Document;    7/25/2018      State of Alaska,         NPS      Preserve_UCUs.prj
                                      Rule;Documents & Emails;                                    Department of Fish and
                                                                                                  Game




                           Case 3:20-cv-00209-SLG Document 38-1 Filed 08/20/21 Page 2 of 2
